*80ORDER
PER CURIAM:
Original proceeding. Petitioners in this cause desire to invoke the jurisdiction of this Court and herein seek a writ of injunction or other appropriate writ to restrain the defendant school districts from the collection of certain fees and levies and from requiring the purchase of certain items and materials by students in the respective schools. Petitioners’ counsel Avere heard ex parte and an order to show cause was issued on August 31, 1970, requiring defendants to show cause before this Court on September 14, 1970.
On the return day counsel for petitioners, defendants, and the Montana School Boards Association appeared before the Court. The Montana School Boards Association petitioned the Court for leave to intervene in the cause, Avhieh permission was granted. Defendants and intervenor had filed motions to dismiss and counsel for all parties were heard in oral argument.
It appeared on the oral argument and by affidavits and exhibits on file herein that Amrious fact questions appear, that no emergency situation exists, and that original jurisdiction by this Court will not achieve a thorough examination into the multiple problems presented, and, further, a class action could be instituted in any appropriate district court wherein exists facilities for taking testimony and making findings of fact and conclusions of law which would be determinative of the fact questions now existing, and
By reason of the situation prevailing this Court declines jurisdiction and orders the petition dismissed.